                           IN THE UNITED STATES DISTRJCT COURT
                               FOR THE DISTRJCT OF DELAWARE


 CG TECHNOLOGY DEVELOPMENT,
 LLC,

                  Plaintiff,

            V.
                                                                       No. 18-cv-533-RGA
 WILLIAM HILL U.S. HOLDCO, INC. and
 BRANDYWINE BOOKMAKING LLC,

                  Defendants.




                                       MEMORANDUM ORDER

        Presently before the Court is Defendants' motion to dismiss. (D.I. 37). I have reviewed

the parties' briefing. (D.I. 38, 39, 48). For the following reasons, Defendants' motion is

DENIED-IN-PART and GRANTED-IN-PART.

  I.    BACKGROUND

        On April 10, 2018, Plaintiff, a Nevada corporation based in Las Vegas, filed this action

asserting infringement of U.S. Patent Nos. 9,240,098 ("the ' 098 patent"), 9,269,224 ("the ' 224

patent"), and 9,076,305 ("the ' 305 patent") relating to sports gambling. (D.I. 1). Defendants, a

Delaware corporation based in Las Vegas, 1 moved to dismiss for failure to state a claim under

Federal Rule of Civil Procedure 12(b)(6), on the basis that the ' 305 patent claims are invalid

under 35 U.S.C. § 101. (D.I. 16). I dismissed the complaint in an oral order "for failure to state

a claim inasmuch as its allegations treat the two remaining defendants as one entity without



        1
         One might ask why Delaware is the appropriate venue to resolve disputes over sports gambling between
two Las Vegas-based corporations. But the parties have not asked.
providing any plausible basis for the assertion," and gave leave to file an amended complaint.

(D.I. 33). Plaintiff filed a first amended complaint ("FAC"), which added a claim for

infringement of U.S. Patent No. 10,096,207 ("the '207 patent"). (D.I. 35). Defendants now

move to dismiss the FAC pursuant to Rule 12(b)(6), again on the basis that the ' 305 patent

claims are invalid under § 101 , as well as for failure to state a claim of pre-suit willful

infringement or pre-suit induced infringement. (D.I. 37, 38).

 II.      LEGAL STANDARD

       A. Rule 12(b)(6)

          When reviewing a motion to dismiss pursuant to Rule 12(b)(6), the Court must accept the

complaint's factual allegations as true. See Bell At!. Corp. v. Twombly, 550 U.S. 544, 555-56

(2007). Rule 8(a) requires "a short and plain statement of the claim showing that the pleader is

entitled to relief." Id. at 555 . The factual allegations do not have to be detailed, but they must

provide more than labels, conclusions, or a "formulaic recitation" of the claim elements. Id.

("Factual allegations must be enough to raise a right to relief above the speculative level ... on

the assumption that all the allegations in the complaint are true (even if doubtful in fact). ").

Moreover, there must be sufficient factual matter to state a facially plausible claim to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The facial plausibility standard is satisfied when the

complaint' s factual content "allows the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged." Id. ("Where a complaint pleads facts that are merely

consistent with a defendant's liability, it stops short of the line between possibility and

plausibility of entitlement to relief." (internal quotation marks omitted)).




                                                   2
   B. Section 101

       Section 101 of the Patent Act defines patent-eligible subject matter. It provides:

"Whoever invents or discovers any new and useful process, machine, manufacture, or

composition of matter, or any new and useful improvement thereof, may obtain a patent therefor,

subject to the conditions and requirements of this title. " 35 U.S.C. § 101. The Supreme Court

has recognized an implicit exception for three categories of subject matter not eligible for

patentability-laws of nature, natural phenomena, and abstract ideas. Alice Corp. Pty. v. CLS

Bank Int '!, 134 S. Ct. 2347, 2354 (2014). The purpose of these carve outs is to protect the "basic

tools of scientific and technological work." Mayo Collaborative Servs. v. Prometheus Labs.,

Inc. , 132 S. Ct. 1289, 1293 (2012). " [A] process is not unpatentable simply because it contains a

law of nature or a mathematical algorithm," as "an application of a law of nature or mathematical

formula to a known structure or process may well be deserving of patent protection." Id. at

1293-94 (internal quotation marks and emphasis omitted). In order "to transform an

unpatentable law of nature into a patent-eligible application of such a law, one must do more

than simply state the law of nature while adding the words ' apply it. "' Id. at 1294 (emphasis

omitted).

       In Alice, the Supreme Court reaffirmed the framework laid out in Mayo "for

distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from

those that claim patent-eligible applications of those concepts." 134 S. Ct. at 2355. First, a court

must determine whether the claims are directed to a patent-ineligible concept. Id. If the answer

is yes, the court must look to "the elements of the claim both individually and as an ' ordered

combination"' to see ifthere is an "'inventive concept'-i.e., an element or combination of

elements that is ' sufficient to ensure that the patent in practice amounts to significantly more



                                                  3
than a patent upon the [ineligible concept] itself. "' Id. "A claim that recites an abstract idea

must include ' additional features ' to ensure that the [claim] is more than a drafting effort

designed to monopolize the [abstract idea] ." Id. at 2357. Further, "the prohibition against

patenting abstract ideas cannot be circumvented by attempting to limit the use of [the idea] to a

particular technological environment." Id. at 2358 (quoting Bilski v. Kappas , 561 U.S . 593 , 610-

11 (2010)). Thus, "the mere recitation of a generic computer cannot transform a patent-ineligible

abstract idea into a patent-eligible invention." Id. For this second step, the machine-or-

transformation test can be a "useful clue," although it is not determinative. Ultramercial, Inc. v.

Hulu, LLC, 772 F.3d 709, 716 (Fed. Cir. 2014).

       " [F]actual disputes about whether an aspect of the claims is inventive may preclude

dismissal at the pleadings stage." Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1318 (Fed.

Cir. 2019). While not "any allegation about inventiveness, wholly divorced from the claims or

the specification, defeats a motion to dismiss, plausible and specific factual allegations that

aspects of the claims are inventive are sufficient. As long as what makes the claims inventive is

recited by the claims, the specification need not expressly list all the reasons why this claimed

structure is unconventional." Id. at 1317.

       "Whether a claim is drawn to patent-eligible subject matter under§ 101 is an issue of

law," and "is a matter of both claim construction and statutory construction." In re Bilski, 545

F.3d 943 , 951 (Fed. Cir. 2008), aff'd sub nom. Bilski v. Kappas, 561 U.S. 593 (2010). "Claim

construction is a question oflaw." In re Nuijten, 500 F.3d 1346, 1352 (Fed. Cir. 2007).

        A court is not required to individually address claims not asserted or identified by the

non-moving party, so long as the court identifies a representative claim and "all the claims are

substantially similar and linked to the same abstract idea." Content Extraction & Transmission



                                                   4
LLC v. Wells Fargo Bank, Nat. Ass 'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014) (quotation marks

omitted).

III.      PATENT-ELIGIBLE SUBJECT MATTER

          The '305 patent relates to systems and methods for betting on a sporting event. Claims 1,

19, 20 and 22 are independent claims.

       A. Representative Claim

          Defendant argues that claim 1 is representative. (D.I. 38 at 2). Plaintiff does not dispute

that claim 1 is representative for independent claims 20 and 22. (See D.I. 39 at 15-16). For the

following reasons, I find all the asserted claims "substantially similar" to claim 1 and thus treat

claim 1 as representative. See Content Extraction, 776 F.3d at 1348.

          Claim 1 provides:

            1. A method, comprising:

            receiving by at least one processor state information of a live event in
            substantially real time, in which the live event comprises a sporting event
            played by human players according to predetermined rules that are used to
            determine at least one winner of the sporting event;

            after a start of the sporting event, determining by the at least one processor a
            plurality of possible future states of the sporting event based on the state
            information, the possible future states occurring before an end of the sporting
            event;

            after a start of the sporting event, creating by the processor a first betting
            market for betting on at least one of the plurality of possible future states, in
            which the plurality of users comprises a first user, and in which the act of
            creating a first betting market comprises:

            determining by the processor a probability for each of the plurality of possible
            future states based on probability information, in which the act of determining
            a probability comprises determining a probability for at least one of the
            plurality of possible future states based on probability information and
            reliability information associated with the probability information;

            based at least in part on the probabilities, determining by the processor odds
            for betting on at least one of the plurality of possible future states; and

                                                     5
         causing information about the plurality of possible future states and the odds to
         be displayed to the plurality of users;

         after creating the first betting market, receiving by the processor from a first of
         a plurality of users a first bet comprising a selection of one of the plurality of
         possible future states;

         after receiving the first bet, closing by the processor the first betting market;

         sending from the at least one processor an instruction signal to close the first
         betting market;

         determining by the at least one processor that the possible future state selected
         by the first user has occurred; and

         causing, by the at least one processor, a payout to be paid to the first user based
         on the first bet and the act of determining that the possible future state selected
         by the first user has occurred.

' 305 patent at 43:40-44:17.

       Plaintiff argues that Defendants have failed to show that dependent claims 2-18 and 21

relate to the same alleged abstract idea as claim 1. (D.I. 39 at 15). Claims 2-18 depend from

claim 1 and are each a slight variation on the method in claim 1. '305 patent at 44:18-46:11.

Claim 21 depends from claim 20 and is a slight variation on the apparatus in claim 20. Id. at

48:6-13 . Again, Plaintiff does not dispute that claim 1 is representative of claim 20. Thus, I find

claims 2-18 and 21 "substantially similar" to claim 1.

       Plaintiff also argues that claim 1 is not representative of independent claim 19, which is

an "apparatus" and recites elements not found in claim 1 such as "a touch-sensitive display

device," "a user input device," "a processor operably connected to the display," "determin[ing]

an initial state," "transmit[ting] a live video of the live event in real time to a touch-sensitive

display device," and "display[ing] a betting menu overlap." (D.I. 39 at 15). I do not think any of

the recited elements creates a meaningful difference between claims 1 and 19. The focus of

claim 19 is the same wagering system described in claim 1. The additional input, processing,


                                                   6
and display elements are merely generic computing elements used to implement the claim 1

method with an apparatus. Therefore, I find claim 19 "substantially similar" to claim 1.

   B. Alice Step One

       Defendants argue that the ' 305 patent claims are directed to the abstract idea of

"managing a betting market during a live sporting event." (D.I. 38 at 6-9). Plaintiff argues that

Defendants oversimply the claims and that, instead, they are directed at solving a technical

problem in computer technology. (D.I. 39 at 11-15).

       The '305 patent describes the claimed invention as methods and systems "for managing a

wagering system." ' 305 patent at 1:31-32. Claim 1 comprises (1) receiving "state information

of a live event in substantially real time," (2) creating a betting market for possible future states,

(3) determining probabilities for each of those future states, (4) receiving bets, (5) closing the

betting market, and (6) resolving bets. See id. at 43:41-44:17. "In various exemplary

embodiments, .. . possible future states of the event and their associated probabilities (e.g., and

odds) may be determined based on the state information, historical information, and current in-

game information." Id. at 1:32-48.

       The specification explains that similar wagering systems were traditionally run by human

operators:

         Traditional gambling systems enable users to bet on the outcome of a game,
         e.g. , which team will win, and by how much. Gaming operators try to
         determine accurate probabilities for each game outcome (e.g. , win, loss, and
         point-spread) so that they can offer competitive odds to potential bettors who
         may bet on each outcome. The probabilities (and odds) are typically
         determined prior to the start of the game based on information existing prior to
         the game[.]



         [S]ome gaming operators allow users to bet on performance parameters within
         a game, such as whether a particular player will strike out in a particular at-bat
         in a baseball game. The betting market is typically opened manually
                                                   7
           immediately prior to the in-game event, and the odds are often determined
           manually "on the fly. "



           Gaming operators can face many challenges in offering bets on these types of
           in-game events as compared to typical "market price" bets on the winner of a
           game. It takes time and labor to identify a potential in-game betting market
           (e.g., a market for betting on the outcome of a specific at-bat), determine
           accurate probabilities and odds for each outcome, offer the odds to bettors,
           take bets, determine an outcome, and then pay the winners. Because
           traditional systems require many of these actions to be performed manually
           "on the fly," limited manpower effectively limits the number and extent of in-
           game wager opportunities a gaming operator can offer. Bets on an in-game
           event often require a calculation of probabilities and odds in a very short time
           frame. It can be more difficult to calculate an accurate probability of an in-
           game outcome when new relevant information becomes available during the
           game, such as an injury to a quarterback.

' 305 patent at 12:65-13:6, 13:41-46, 13:54-14:2. The claimed invention improves upon the prior

art by avoiding problems due to "limited manpower" and human error in the "calculation of

probabilities and odds in a very short time frame. " In other words, the benefit of the claimed

invention is that it automates the preexisting betting system. See '305 patent at 14:6-43.

          " [M]ere automation of manual processes using generic computers does not constitute a

patentable improvement in computer technology. In those cases, 'the focus of the claims is not

on such an improvement in computers as tools, but on certain independently abstract ideas that

use computers as tools."' Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055

(Fed. Cir. 2017) (quoting Elec. Power Grp. , LLC v. Alstom S.A. , 830 F.3d 1350, 1354 (Fed. Cir.

2016)).

          Defendants argue that the claimed invention merely automates preexisting betting activity

and thus is directed to an abstract idea. I agree. The specification makes clear that all

components of the claimed invention-receiving information of a live event, determining

probabilities based on that information and information existing prior to the event, creating a


                                                   8
betting market, receiving bets, closing the betting market, and resolving bets-was previously

done by human gaming operators. The specification also states, "It will be readily apparent to

one of ordinary skill in the art that the various processes described herein may be implemented

by, e.g. , appropriately programed general purpose computers .. . ." '3 05 patent at 7:39-42.

Programming a general purpose computer to permit automation of previously manual activities is

not a patentable improvement on computer technology. See Credit Acceptance, 859 F.3d at

1055.

        Plaintiff argues that the claimed invention goes beyond automating preexisting betting

activity by solving "specific technical problems related to reliability and trustworthiness of

information at high speeds" "using improved technical solutions rooted in computer technology."

(D.I. 39 at 14). Specifically, Plaintiff asserts, "Receiving large amounts of statistical data from a

variety of different systems and sources, in real time, creates a challenge for both analyzing the

data as well as ensuring that it is trustworthy and reliable." (Id.). Plaintiff then cites to several

portions of the specification, without explanation, as examples of solving these "technical

problems." (Id.) .

        Plaintiff does not even identify a "specific technical problem" let alone explain how the

'305 patent addresses that problem. Plaintiff focuses on the claimed invention' s improvements

in speed. However, the specification makes clear that the issues with speed in the prior art

stemmed from having a human, as opposed to computer, operator. ' 305 patent at 13:54-14:2. A

generic computer is capable of receiving and analyzing "large amounts of statistical data" with

sufficient speed to practice the claimed invention. See id. at 7:39-42. As for "ensuring that

[data] is trustworthy and reliable," Plaintiff fails to explain how that translates to a technical

problem or relates to the claimed invention. Nor is it clear from the plain language of the



                                                   9
specification how the cited portions support Plaintiffs argument. See ' 305 patent at 19:9-59,

20:22-44, 21 :26-49, Figs. 1-3.

       Therefore, I find all the asserted claims directed to the abstract idea of managing a betting

market during a live sporting event.

   C. Alice Step Two

       Plaintiff argues that the asserted claims have the inventive concept of obtaining "accurate

and reliable probabilities, in real time, for betting markets of future events after the start of the

game or event." (D.I. 39 at 16; D.I. 35 ,r 60). That is allegedly done through a "reliability

algorithm," which "automatically evaluates information from various sources and determines the

reliability of the sources of information, in real time, to increase the accuracy of the final

probability." (D.I. 39 at 16; D.I. 35   ,r,r 61-62).   In other words, Plaintiff argues that the

"reliability algorithm" is an inventive concept sufficient to make the claims patent-eligible.

       "Reliability algorithm" is not a claim term. In fact, the asserted claims do not disclose

any "algorithm." Rather, they describe determining a probability with a processor based on

"probability information" and "reliability information." E.g. , '305 patent at 43 :58-64 (claim 1).

Plaintiff argues that "reliability information" requires claim construction. (See D.I. 39 at 7-8).

Plaintiff suggests that it be construed to mean "an algorithmic metric for probability information

based on one or more weighted factors." (Id. at 8).

        The FAC contains no specific factual allegations relating to the role of "reliability

information" or how a "reliability algorithm" would function. The FAC merely states:

         [A] principal object and advantage of the claimed networked system addresses
         the technical problem of accurately determining probabilities for events
         occurring in real time using a large amount of information obtained from
         disparate sources. One way the claimed networked system solves this
         technical problem is by using complex algorithms to automatically manipulate
         and evaluate information obtained at a networking system connected to various

                                                       10
         sources of information. For example, the algorithm can automatically
         determine the probabilities of in-game events in real time based on the
         information. Another way the claimed networked system solves this technical
         problem is by automatically determining the reliability of the sources of
         information, in real time, to increase the accuracy of the final determined
         probability. The claimed networked system involves tangible components and
         complex data processing operations that are necessarily rooted in computer
         technology and improve the functionality of the computer itself.

(D.I. 35 ,r 62 (emphasis added)).

        The specification provides slightly more detail. The specification describes a

"probability module," which "may determine probabilities based on various sources of

information," wherein "the different sources of information may be accorded different weights in

a probability algorithm." ' 305 patent at 20:41-44. The weighting determination may be based

on a "trust score." Trust scores may be determined based on a source' s "track record for a

particular type of information" (id at 21:31-36), volume of bets (id at 21 :64-22: 1), or reputation

(id at 21:45-48, 22:1-5 (a "source providing lines to professional gamblers" may be accorded a

higher trust score while "general sources such as facebook and twitter" may be accorded lower

trust scores)).

        Defendants argue that Plaintiffs allegations are wholly unsupported by the patent as the

specification does not "disclose anything that could conceivably be considered a ' complex

algorithm' or teach a novel ' networked system connected to various sources of information."'

(D.I. 38 at 13). Defendants conflate§§ 101 and 112. The specification clearly describes a

"probability module," which applies an algorithm to calculate a "trust score" corresponding to

the reliability of a source. Therefore, there is some support for Plaintiffs allegations based on

the "reliability algorithm." Whether the specification sufficiently describes or enables such an

algorithm is a separate issue beyond the scope of§ 101 . See Blackbird Tech LLC v. Niantic,

Inc., 2018 WL 5630452, at *3 (D. Del. Oct. 31 , 2018).


                                                 11
          The inventive concept analysis depends on the meaning of "reliability information."

Since "reliability algorithm" is not a claim term, it can only serve as an inventive concept if it is

considered part of the claimed invention via "reliability information." Therefore, I will not

complete the§ 101 analysis until I construe "reliability information." Defendants' motion to

dismiss based on § 101 is denied.

IV.       PRE-SUIT WILLFUL AND INDUCED INFRINGEMENT

          Defendants argue that Plaintiff has failed to state a claim for pre-suit willful or induced

infringement because Plaintiff has failed to plausibly allege pre-suit knowledge of the asserted

patents or alleged patent infringement. (D.I. 38 at 19-20).

          The crux of Plaintiffs allegations is the relationship between Joseph Asher, the CEO of

both Defendant corporations, and Plaintiff. (D.I. 35            ,r 13).   Plaintiff alleges that, from 2004 to

2007,2 Mr. Asher served as Managing Director and Vice President of Plaintiffs parent company,

CG Technology, L.P. (Id.          ,r,r 26, 32).   While there, Mr. Asher was allegedly "intimately

involved in developing CG Technology, L.P.'s patent portfolio and is the named inventor on

multiple mobile gaming patents assigned to Plaintiff's affiliates." (Id.              ,r 28).   Thus, Plaintiff

alleges, upon information and belief,

               [B]ased on Joseph Asher' s intimate knowledge of Plaintiffs patent portfolio,
               his position with Plaintiff's affiliated companies before starting his competing
               business, and his involvement with the mobile-gaming-based technology
               pioneered by Plaintiff and Plaintiffs affiliated companies, [Defendants] had
               knowledge of the [asserted patents] since at the time each issued from the
               Patent Office prior to the filing of this lawsuit, and at least by the filing of this
               lawsuit.

(Id.   ,r 117).



           2
           The ' 305 patent was filed in 2012, the '098 and '224 patents were filed in 2013 , and the '207 patent was
filed in 2016.

                                                          12
        After leaving CG Technology, L.P. in 2007, Mr. Asher allegedly started Defendant

Brandywine Bookmaking LLC as a competing business "using the concepts owned by Plaintiffs

affiliates." (Id 132). In 2011 , Defendant William Hill U.S. Holdco ' s parent company

purchased Brandywine Bookmaking LLC . (Id 1134-35). Plaintiff alleges that the same parent

company also purchased a third party, American Wagering, Inc., which shares corporate officers

and a principal place of business with Defendants. American Wagering, Inc. is allegedly the

assignee of U.S . Patent No. 9,875,608 ("the ' 608 patent"). (Id 1134-37). The ' 608 patent cites

to the ' 224, ' 098, and '207 patents in its prosecution history. (Id 1138-39). Thus, Plaintiff

alleges, upon information and belief,

            [Defendants] had knowledge of the ' 224 patent since at least August 5, 2016,
            the ' 098 patent since October 5, 2016, and the ' 207 patent since October 5,
            2016, when those patents were referenced in the prosecution of a patent owned
            by an affiliated company with the same principal place of business and
            overlapping corporate management. 3

(Id 1118).

        Regarding induced infringement, Plaintiff alleges that Defendants induced acts by third

parties such as customers, developers, operators, and other agents "by designing their sports

betting platform .. . such that it infringes at least one of the [asserted patents] and by

purposefully directing through instructions, promoting through advertising and marketing,

encouraging through promotions, and otherwise causing the use of its sports betting platform by

[such] third parties." (Id 143).

        Regarding willful infringement, Plaintiff alleges that "despite [Defendants] knowledge of

and investigation into Plaintiffs patent portfolio, including, [the asserted patents]," Defendants

chose not to obtain a patent license and "continued making, using, testing, importing into the


        3
           The '207 patent did not issue until October 2018. The application was filed in January 2016. Thus, it is
possible that the prosecution history referenced the '207 patent application, but not the final issued patent.

                                                         13
United States, offering for sale or selling the infringing products." (Id.   ,r,r 119-120).   Thus,

"Defendants subjectively knew . . . that they infringed the asserted claims of the [asserted

patents] before the filing ofthis lawsuit." (Id.   ,r 121 ).
       Plaintiff has failed to sufficiently plead pre-suit knowledge of patent infringement. It is

plausible, based on Mr. Asher' s history with CG Technology, L.P., the relationship between

Defendants and American Wagering, Inc., and the connection between American Wagering,

Inc.' s '608 patent and the asserted patents, that Defendants had pre-suit knowledge of all the

asserted patents. The only alleged basis for knowledge of infringement, however, is Mr. Asher' s

involvement with CG Technology, L.P.'s patent portfolio from 2004 to 2007. The earliest of the

asserted patents was filed in 2012. Thus, any knowledge that Mr. Asher may have gleaned from

CG Technology, L.P. ' s patent portfolio was at least five years old when the asserted patents were

filed. It is not plausible that, based on stale knowledge of unrelated patents, Mr. Asher knew

Defendants' accused products were infringing.

       Therefore, Plaintiff has failed to state a claim for pre-suit willful or induced infringement.

 V.     CONCLUSION

       For the foregoing reasons, Defendants' motion to dismiss (D.I. 37) is DENIED-IN-

PART and GRANTED-IN-PART. The motion is DENIED with respect to patent-ineligibility

under§ 101 and GRANTED with respect to pre-suit willful infringement and pre-suit induced

infringement.


       IT IS SO ORDERED this ~          day of August 2019.




                                                         ~~i~
                                                    14
